DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 08 February 2021 is acknowledged.
Claims 17-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 February 2021.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-6, 10 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-15 and 21 of copending Application No. 15/564,306 in view of Atkin (US 2010/0288721 A1) and Yu (US 2005/0147641 A1).  Claims 1, 9-15 and 21 teach all of the limitations of instant claims 1-6, 10 and 12-13 except a monolayer closure also having an LPF value of at least about 20 and a removable seal.
Atkin discloses that it is well known to provide a monolayer cap and a removable seal to the opening of a bottle to provide a bottle that has a tamper evident seal and can be closed to preserve the product inside the bottle for future use (i.e. monolayer closure, removable seal) (abstract, Fig. 1). 
Yu discloses applying the same light shielding to the cap as the bottle ([0049]).
It would have been obvious to provide the cap and seal of Atkin to the milk bottle of Iyer to provide a tamper evident seal and to access the contents of the bottle and reseal the bottle for future use and it would have been obvious to one of ordinary skill in the art in light of Yu to apply the same light protection to and/or making the cap out of the same material as the body of the container in order to provide further protection to the contents of the container from light. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2009/0197029 A1), Atkin (US 2010/0288721 A1) and Yu (US 2005/0147641 A1).
Regarding claims 1-2 and 4-16, Iyer discloses a blow-molded container comprising a layer comprising HDPE, that may be used for milk bottles, etc. (abstract, [0007], [0010]-[0011], [0022]), wherein the layer may comprise 0-30 wt.% titanium oxide ([0057]-[0058]) (i.e. a package for one or more light sensitive products comprising a monolayer comprising TiO2; color pigment; plastic; package contains dairy product; package contains liquid dairy product; milk).  
Given that the layer of modified Iyer is identical in composition to the instant monolayer (plastic mixed with TiO2), it is the examiner’s position that the layer of modified Iyer will intrinsically have an LPF value of greater than 20, 30, 40, 50, 60, 80, 100. 
Iyer does not disclose a monolayer closure also having an LPF value of at least about 20 or a removable seal.
Atkin discloses that it is well known to provide a monolayer cap and a removable seal to the opening of a bottle to provide a bottle that has a tamper evident seal and can 
Yu discloses applying the same light shielding to the cap as the bottle ([0049]).
It would have been obvious to provide the cap and seal of Atkin to the milk bottle of Iyer to provide a tamper evident seal and to access the contents of the bottle and reseal the bottle for future use and it would have been obvious to one of ordinary skill in the art in light of Yu to apply the same light protection to and/or making the cap out of the same material as the body of the container in order to provide further protection to the contents of the container from light.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2009/0197029 A1) in view of Murschall et al. (Machine Translation of EP 0475110), Tooley et al. (US 5,562,990), Atkin (US 2010/0288721 A1) and Yu (US 2005/0147641 A1).
Regarding claims 1-2 and 4-16, Iyer discloses a blow-molded container comprising a layer comprising HDPE, that may be used for milk bottles, etc. (abstract, [0007], [0010]-[0011], [0022]), wherein the layer may comprise 0-30 wt.% titanium oxide ([0057]-[0058]) (i.e. a package for one or more light sensitive products comprising a monolayer comprising TiO2; color pigment; plastic; package contains dairy product; package contains liquid dairy product; milk).  
Iyer does not disclose that the titanium dioxide comprises particles coated with a metal oxide and an organic material.
Murschall discloses a package comprising a film for light sensitive goods, comprising HDPE and 7 to 12 wt% titanium dioxide particles coated with alumina or 
Iyer and Murschall are analogous art because they both teach about packaging articles comprising HDPE and titanium dioxide.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the titanium dioxide particles coated with alumina or silica of Murschall in the container of Iyer in order to provide a container that can be used to store light sensitive products, has good whiteness, good mechanical properties and good aging properties.
Modified Iyer does not disclose that the particles are coated with a metal oxide and an organic material.
Tooley discloses treating alumina or silica coated TiO2 particles with organosilicon to improve photostability and humidity resistance when incorporated in plastics (abstract), wherein the organosilicon may be octyltriethoxysilane (C3/L25-35).
It would have been obvious to one of ordinary skill in the art to treat the alumina or silica coated TiO2 particles of modified Iyer with octyltriethoxysilane as taught by Tooley to improve the photostability and humidity resistance of the container of Iyer.
Given that the layer of modified Iyer is identical in composition to the instant monolayer (overlapping amounts of TiO2 coated with metal oxide and octyltriethoxysilane), it is the examiner’s position that the layer of modified Iyer will intrinsically have an LPF value of greater than 20, 30, 40, 50, 60, 80, 100. 
Iyer does not disclose a monolayer closure also having an LPF value of at least about 20 or a removable seal.

Yu discloses applying the same light shielding to the cap as the bottle ([0049]).
It would have been obvious to provide the cap and seal of Atkin to the milk bottle of Iyer to provide a tamper evident seal and to access the contents of the bottle and reseal the bottle for future use and it would have been obvious to one of ordinary skill in the art in light of Yu to apply the same light protection to and/or making the cap out of the same material as the body of the container in order to provide further protection to the contents of the container from light.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/Primary Examiner, Art Unit 1782